        Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
STAFFORD BROUMAND, M.D.,            :
                                    :                20-cv-9137 (JSR)
                                    :
       Petitioner,                  :
                                    :                OPINION     AND ORDER
               -v-                  :
                                    :
JEREMY JOSEPH, PATRICIA HAWKINS,    :
SEAN GABRIEL, LEIGH SLAUGHTER, and :
JENNIFER A. GREENHALL,              :
                                    :
       Respondents.                 :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     Petitioner     Stafford    Broumand   is   a   party   to   an   ongoing

arbitration in New York. The arbitrator in that dispute issued

subpoenas directing respondents Jeremy Joseph and Sean Gabriel,

residents of California and Virginia, respectively, to appear at

an evidentiary hearing in New York City and provide testimony and

documents. The arbitrator thereafter ruled that the arbitration

hearing would proceed by videoconference and begin on February 1,

2021.

     When respondents chose to ignore the subpoenas, petitioner

filed the instant petition, pursuant to Section 7 of the Federal

Arbitration Act (the “FAA”), 9 U.S.C. § 7, to compel compliance.

Gabriel and Joseph moved to dismiss the petition on the grounds

that this Court lacked personal jurisdiction and that the subpoenas
        Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 2 of 33



were otherwise invalid. By bottom-line Order dated January 28,

2021, the Court granted the motions to dismiss the petition. Dkt.

No. 44. This Opinion and Order explains the reasons for that

decision and directs the closing the case.

                                   Background

       This proceeding arises from an arbitration between petitioner

and    certain      individuals    and       entities       before      the    American

Arbitration Association titled In the Matter of the Arbitration

Between Stafford Broumand, M.D., and Michael Abbott, et al., AAA

Case   No.   01-19-0003-3836.       Petition         to   Compel    Compliance       with

Arbitrator’s Subpoena (“Pet.”), Dkt. No. 1, ¶ 10. In the underlying

arbitration, petitioner alleges, among other things, that Michael

Abbott and Nicholas Vita misdirected the assets of an entity in

which petitioner maintained an interest,                    namely, VentureForth

Holdings     LLC     (“VentureForth”),         to     another       entity     entirely

controlled by Abbott and Vita, namely, Columbia Care LCC (“Columbia

Care”). Declaration of Emily Kirsch (“Kirsch Decl.”), Dkt. No. 32,

¶ 2.

       Respondent      Jeremy     Joseph       was    the    founder,         CEO,   and

controlling        shareholder    of     a     predecessor         to   VentureForth.

Respondent Sean Gabriel is a high-level executive of VentureForth

and is also credited as a founder of Columbia Care. Id. ¶¶ 4-7.

Neither is a party to the underlying arbitration.


                                         -2-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 3 of 33



     The arbitrator, sitting in the Southern District of New York,

initially issued subpoenas pursuant to 9 U.S.C. § 7 compelling

Joseph and Gabriel to appear at an evidentiary hearing at the

offices of petitioner’s counsel in New York City “at a mutually

agreeable time” and required them to bring certain documents within

their possession to the hearing. Id. ¶¶ 12, 18. Joseph resides in

California; Gabriel resides in Virginia. Pet. ¶¶ 2, 4. Although

the subpoenas did not initially set a firm date for the evidentiary

hearing, the arbitration, as noted, was set to begin on February

1, 2021. Kirsch Decl. ¶ 9. The arbitrator also decided that all

hearings would proceed via videoconference. Id.

     Joseph and Gabriel refused to comply with the subpoenas. Pet.

¶¶ 14, 20. On October 30, 2020, petitioner filed the instant

petition to compel their compliance. Dkt. No. 1. In turn, Gabriel

and Joseph moved to dismiss the petition pursuant to Federal Rule

of Civil Procedure 12(b)(2) on the ground that this Court lacks

personal jurisdiction and pursuant to Rule 12(b)(6) on the ground

that the subpoenas are otherwise invalid. Dkt. Nos. 22 & 27. After

reviewing the submissions, the Court ordered supplemental briefing

to address certain questions central to the resolution of these

motions, See Dkt. No. 33, and heard oral argument on January 27,

2021. Because the arbitration was slated to begin on February 1,

2021, the Court, after careful review, issued a “bottom-line” Order


                                   -3-
          Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 4 of 33



on January 28, 2021 granting the motions to dismiss the petition.

                                     Discussion

    I.   Personal Jurisdiction

         “A district court . . . must have personal jurisdiction over

a nonparty to compel it to comply with a valid discovery request

under Federal Rule of Civil Procedure 45.” Gucci Am., Inc. v.

Weixing Li, 768 F.3d 122, 141 (2d Cir. 2014);1 see also First Am.

Corp. v. Price Waterhouse LLP, 154 F.3d 16, 20 (2d Cir. 1998)

(assuming that enforcement of subpoena must “comport with due

process” and the “assertion of personal jurisdiction”).2

         Where, as here, “a motion to dismiss for lack of jurisdiction

is decided on the basis of affidavits and other written materials,

the      plaintiff    need    only    make    a   prima        facie   showing   of

jurisdiction.” Allianz Global Investors GmbH v. Bank of America

Corporation, 457 F. Supp. 3d 401, 407 (S.D.N.Y. 2020). If, after

“constru[ing] the pleadings and affidavits in the light most

favorable to plaintiffs [and] resolving all doubts in their favor,”

the      Court   finds   a   prima   facie    showing     of    jurisdiction,    no

“controverting presentation by the moving party [will] defeat the



1
     As discussed below, Section 7 of the FAA incorporates certain
elements of Federal Rule of Civil Procedure 45.
2    Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                        -4-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 5 of 33



motion.”    Id.   A   prima    facie     showing   of   personal     jurisdiction

requires: (1) procedurally proper service of process, (2) “a

statutory    basis    for     personal    jurisdiction       that   renders   such

service of process effective” and (3) that “the exercise of

personal jurisdiction . . . comport with constitutional due process

principles.” Waldman v. Palestine Liberation Org., 835 F.3d 317,

327 (2d Cir. 2016).

     A. Service of Process

     Only    Gabriel    disputes       whether     service    of    the   arbitral

subpoena was procedurally proper. The petition states that the

arbitrator issued the subpoena on October 7, 2020. Pet. ¶ 18.

Petitioner alleges that Gabriel agreed by telephone to accept

service of the subpoena. Id. ¶ 19. In a sworn affidavit, however,

Gabriel explains that petitioner’s counsel called him on October

8, 2020 and asked whether she could send a copy of the arbitration

subpoena by email. Affidavit of Sean Gabriel (“Gabriel Aff.”),

Dkt. No. 27-1, ¶ 7. Gabriel, who was then unrepresented, agreed,

and petitioner’s counsel emailed a copy of the subpoena that same

day. Id. Having since retained counsel, Gabriel now contends that

he “told her she could send me a copy of the subpoena by e-mail”

but “never told her that I accepted service of the subpoena.” Id.

Notwithstanding Gabriel’s controverting evidence, however, the




                                         -5-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 6 of 33



Court holds that petitioner has made out a prima facie case of

proper service of process.3

     B. Statutory Basis

     “A federal statute or the law of the state in which the court

is   located   can    provide   the     statutory         basis     for     personal

jurisdiction.” Gucci America, Inc. v. Weixing Li, 135 F. Supp. 3d

87, 93 (S.D.N.Y. 2015). “The available statutory bases in federal

courts are enumerated by Federal Rule of Civil Procedure 4(k).”

Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50,

59 (2d Cir. 2012).

     Initially, petitioner relied solely upon Rule 4(k)(1)(A),

which provides that “[s]erving a summons . . . establishes personal

jurisdiction   over   a   defendant    .    .   .   who    is     subject    to   the

jurisdiction of a court of general jurisdiction in the state where

the district court is located.” On this theory, the Court must

look to New York’s long-arm statute to determine whether it can

assert personal jurisdiction over respondents. However, following

supplemental briefing on the issue, petitioner also invoked Rule




3    Although the parties do not address it, there are two
potentially relevant “services of process”: (1) service of the
arbitral subpoena; and (2) service of process of this enforcement
action. The parties assume that only the former is relevant to the
question whether this Court has personal jurisdiction over the
respondents. Because both parties assume that only the former is
relevant, the Court will proceed on that assumption.

                                      -6-
          Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 7 of 33



4(k)(1)(C),      which   states     that    service   of    process    establishes

personal jurisdiction over a defendant “when authorized by federal

statute.” The Court analyzes these potential statutory bases in

turn.

             Rule 4(k)(1)(A) -- New York’s Long-Arm Statute

         Petitioner   asserts      that    respondents     are   subject     to   this

Court’s “general” personal jurisdiction under CPLR § 301 and

“specific” personal jurisdiction under CPLR § 302(a)(1).

              a. General Jurisdiction

         Under CPLR § 301, a court has general personal jurisdiction

over an individual if his conduct with New York is “so ‘continuous

and systematic’ as to render [it] essentially at home in the forum

state.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 919 (2011). “To determine whether a defendant does business

in the state, the Court must be able to say from the facts that

the defendant is present in the State not occasionally or casually,

but with a fair measure of permanence and continuity.” Wallace

Church & Co. Inc. v. Wyattzier, LLC, No. 20-cv-1914 (CM), 2020 WL

4369850, at *4 (S.D.N.Y. Jul. 30, 2020). “An individual defendant

‘cannot be subject to jurisdiction under CPLR § 301 unless he is

doing business in New York as an individual rather than on behalf

of   a    corporation.’”     Id.    at    *5    (quoting   Brinkmann    v.    Adrian

Carriers, Inc., 815 N.Y.S.2d 196, 199 (2d Dep’t 2006)).


                                          -7-
       Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 8 of 33



      Petitioner     contends    that     both        respondents      satisfy     the

requirements of CPLR § 301 because “their ties to New York arise

out of their roles in the underlying facts and circumstances and

their involvement with New York entities who are parties to the

Arbitration.” Petitioner’s Memorandum of Law in Opposition to

Respondents’ Motions to Dismiss for Lack of Personal Jurisdiction

(“Pet. Mem.”), Dkt. No. 30, at 5. Moreover, petitioner suggests

that “they have both signed the arbitration agreements governing

the   Arbitration,    which     alone    may    be     dispositive      in   finding

jurisdiction as they have effectively submitted to the process of

the Arbitration.” Id.

      The Court disagrees and holds that neither respondent is

subject   to    general   personal      jurisdiction       in    New   York.     Their

relationship to New York entities does not render them “at home”

in New York. Moreover, the only arbitration agreement that the

respondents appear to have signed is an agreement to arbitrate

certain disputes in Washington D.C. See Dkt. 32-2, § 12.8.

            b. Specific Jurisdiction

      CPLR § 302 provides New York courts with a second path to

specific personal jurisdiction over nonresident defendants. “To

establish      personal   jurisdiction        under    section    302(a)(1),       two

requirements must be met: (1) The defendant must have transacted

business within the state; and (2) the claim asserted must arise


                                        -8-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 9 of 33



from that business activity.” Eades v. Kennedy, PC Law Offices,

799 F.3d 161, 168 (2d Cir. 2015). “[P]roof of one transaction in

New York is sufficient to invoke jurisdiction, even though the

defendant never enters New York, so long as the defendant’s

activities   here   were   purposeful    and   there    is    a   substantial

relationship between the transaction and the claim asserted.” Id.

The Second Circuit has established four factors for courts to

consider in determining the applicability of Section 302(a)(1):

     (1) whether the defendant has an ongoing contractual
     relationship with a New York corporation; (2) whether
     the contract was negotiated or executed in New York and
     whether the defendant visited New York to meet with the
     parties after the contract was executed; (3) whether
     there is a choice-of-law clause in the contract; and (4)
     whether the contract requires the defendant to send
     notices and payments into the forum state.

Agency Rent A Car System, Inc. v. Grand Rent A Car Corp., 98 F.3d

25, 29 (2d Cir. 1996).

     Petitioner argues that respondents are subject to specific

jurisdiction in New York because of their respective relationships

with the New York entities that are parties to the arbitration.

For example, petitioner points to the fact that Joseph “sought,

negotiated, and obtained a considerable capital investment into

his company . . . from New York persons.” Pet. Mem. at 6. Likewise,

he maintains that Gabriel “has strong and continuous ties to the

investments,   companies    and   relationships        that   underlie    the



                                   -9-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 10 of 33



Arbitration.” Pet. Mem. at 7. Also, petitioner contends that

because Joseph “could have been named as a party to the Arbitration

and   would   have   been   subject   to   all   hearings   and   document

productions in New York as a party . . . , [i]t defies common sense

to conclude that he cannot be asked to provide testimony or

documents in the hearing on a less onerous basis.” Id.

      The Court again disagrees and holds that neither respondent

is subject to specific jurisdiction in New York under the state’s

long-arm statute. At most, petitioner shows that one of the four

factors -- an ongoing contractual relationship with a New York

corporation -- cuts in favor of personal jurisdiction. But there

are no allegations that any contracts were negotiated or executed

in New York, and respondents have each sworn that they have never

visited New York in connection with these businesses. See Gabriel

Aff. ¶¶ 5-6; Declaration of Jeremy Joseph in Opposition to Petition

to Compel Compliance with Arbitrator’s Subpoena (“Joseph Decl.”),

Dkt. No. 22-9, ¶¶ 3-6. The other factors, too, cut against a

finding of personal jurisdiction, since there is no evidence that

respondents have signed any contract with a New York choice-of-

law clause or that any contract requires respondents to send any

payments or notices into New York.




                                   -10-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 11 of 33



     Accordingly, the Court holds that petitioner has failed to

establish a prima facie case that the Court could exercise personal

jurisdiction over respondents under Rule 4(k)(1)(A).

           Rule 4(k)(1)(C) -- The Federal Arbitration Act

     Separate and apart from the state’s long-arm statute, a federal

court can exercise personal jurisdiction over a party where a federal

statute so permits. See Fed. R. Civ. P. 4(k)(1)(C). The parties

dispute whether the FAA provides an independent statutory basis for

the Court to exercise personal jurisdiction over respondents. Given

that respondents are located out-of-state, the dispositive question

is whether Section 7 of the FAA permits nationwide service of

process.

     Section 7 of the FAA provides that arbitral summons “shall be

served in the same manner as subpoenas to appear and testify before

the court.” Accordingly, as the Second Circuit has recognized, it

incorporates by reference Federal Rule of Civil Procedure 45(b)(2),

which governs the service and enforcement of subpoenas to appear

before the federal courts. See Dynegy Midstream Services, LP v.

Trammochem, 451 F.3d 89, 94 (2d Cir. 2006). When Trammochem was

decided in 2006, Rule 45(b)(2) limited out-of-district service of




                                  -11-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 12 of 33



subpoenas to 100 miles of the place of compliance. See id.4 Thus,

the Second Circuit held that Section 7 does not permit nationwide

service of process. Id. at 96. But in 2013, Rule 45(b)(2) was amended

to permit service of a subpoena at “any place within the United

States.” The question, then, is whether Section 7’s reference to the

manner   of   service   of   court-issued   subpoenas   incorporates   Rule

45(b)(2) as it existed at the time Section 7 was passed (the so-

called “static” approach”) or as it exists today (the so-called

“dynamic” approach). Cf. Jam v. Int’l Finance Corp., 139 S. Ct. 759,

773 (Breyer, J., dissenting) (describing these two approaches).

Under the dynamic approach, Section 7 of the FAA would allow for

nationwide service of arbitral subpoenas and thereby provide the

Court with an independent statutory basis to exercise personal

jurisdiction over respondents.

     The Eleventh Circuit recently adopted the dynamic approach. It

explained that when a statute “refers to a general subject, the

statute adopts the law on that subject as it exists whenever a


4    The version of Rule 45(b)(2) then in effect limited service
to “any place within the district of the court by which it is
issued, or at any place without the district that is within 100
miles of the place of the deposition, hearing, trial, production,
or inspection specified in the subpoena or at any place within the
state where a state statute or rule of court permits service of a
subpoena issued by a state court of general jurisdiction sitting
in the place of the deposition, hearing, trial, production, or
inspection specified in the subpoena.” Trammochem, 451 F.3d at 94-
95 (quoting version of Fed. R. Civ. P. 45(b)(2) then in effect).

                                   -12-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 13 of 33



question under the statute arises.” Managed Care Advisory Group, LLC

v. CIGNA Healthcare, Inc., 939 F.3d 1145, 1157 (11th Cir. 2019) (per

curiam) (quoting Jam, 139 S. Ct. at 769). Conversely, when a “statute

refers to another statute by specific title or section number[, it]

in effect cuts and pastes the referenced statute as it existed when

the   referring    statute    was    enacted,    without   any    subsequent

amendments.” Id. (quoting Jam, 139 S. Ct. at 769). The Eleventh

Circuit concluded that “[b]ecause Section 7 of the FAA contains a

general reference to Rule 45 by requiring subpoenas to be ‘served

in the same manner as subpoenas to appear and testify before the

court,’ it incorporates subsequent changes to Rule 45, including the

2013 amendment permitting nationwide service.” Id.

      In   their   supplemental     briefing,   respondents   contend   that

Managed Care was wrongly decided because it failed to distinguish

between subsequent legislative action and subsequent rule changes.

Respondents maintain that a non-legislative amendment to the Federal

Rules of Civil Procedure, which are not passed by Congress but

promulgated by the Supreme Court, cannot amend a federal statute.

See Respondent Sean Gabriel’s Response to the Court’s January 7,

2021 Order (“Gabriel Supp. Mem.”), Dkt. No. 39, at 5. They contend

that if “the Managed Care decision were correct, it would mean that

(i) Congress enacted Section 7 without intending to provide for

nationwide service of process . . . but (ii) a non-substantive, non-


                                    -13-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 14 of 33



legislative amendment to procedural rules somehow inverted that

congressional will more than fifty years later.” Id. Respondents

also cite to a recent Second Circuit case that stated in dicta that

“Section 7 does not permit nationwide service of process.” Washington

National Insurance Company v. OBEX Group LLC, 958 F.3d 126, 140 (2d

Cir. 2020). OBEX post-dated the 2013 amendments to the Federal Rules

of Civil Procedure, although it relied for this proposition on

Trammochem, which, as discussed, pre-dated the rule changes.

     The Court agrees with the Eleventh Circuit’s decision in Managed

Care and holds that Section 7 of the FAA now permits nationwide

service   of   process.   Its   general   reference    to   Rule   45(b)(2)

incorporates subsequent changes to that rule.       Respondents’ proposed

distinction -- between legislative statutes and non-legislative

rules -- is unpersuasive. In Jam, the Supreme Court held that “a

general reference to federal discovery rules incorporates those

rules as they are found on any given day, today included.” 139 S.

Ct. at 769. It took no issue with the fact that federal discovery

rules -- just like federal service of process -- are governed not

by legislative action but by non-legislative rule. Nor does this

approach frustrate congressional intent; to the contrary, it helps

to fulfil it. If Congress had intended to forever preclude nationwide

service of arbitral subpoenas, it could have used static language

to that effect. Instead, Congress generally linked the method of


                                  -14-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 15 of 33



service for arbitral subpoenas to the method of service of court-

issued subpoenas. One must presume that, in doing so, Congress

anticipated that the method of service of court-issued subpoenas

might change, and that any such change would be incorporated into

Section 7 of the FAA. Finally, the OBEX dicta is just that -- dicta.

That case did not present the question whether Section 7 permitted

nationwide service of process, and it does not control the question

before this Court.

      Because Section 7 of the FAA allows for nationwide service of

process, the Court holds that it provides a statutory basis for

personal jurisdiction over respondents.

      C. Due Process

      Before exercising personal jurisdiction over the respondents,

however, the Court must determine whether doing so would comport

with due process. This determination calls for a two-step test:

first, the Court must determine whether the respondents have

“sufficient ‘minimum contacts’ with the forum, and second, [the

Court] must find that the exercise of jurisdiction under the

circumstances [would be] ‘reasonable.’” Gucci, 135 F. Supp. 3d at

96.

          Minimum Contacts

      “Court often analyze the ‘minimum contacts’ inquiry as two

separate prongs: (1) the ‘purposeful availment’ prong, whereby the


                                   -15-
        Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 16 of 33



court determines whether the entity deliberately directed its

conduct at the forum, and (2) the ‘relatedness’ prong, whereby the

court determines whether the controversy at issue arose out of or

related to the entity’s in-forum conduct.” Id. at 97. Where, as

here,    a   court    seeks    to     assert    personal   jurisdiction    over   a

nonparty, due process demands that “the nonparty’s contacts with

the forum go to the actual discovery sought rather than the

underlying cause of action.” In re del Valle Ruiz, 939 F.3d 520,

529 (2d Cir. 2019).

     As a threshold matter, the Court must determine whether the

relevant forum is the State of New York or the United States. The

Second Circuit has left open the question -- answered in the

affirmative by other courts of appeals -- whether “when a civil

case arises under federal law and a federal statute authorizes

nationwide     service        of    process,     the   relevant    contacts     for

determining personal jurisdiction are contacts with the United

States as a whole.” Gucci, 768 F.3d at 142 n.21. However, as Judge

Buchwald has observed, the “weight of authority [is] that the

national contacts approach is both sound and consistent with this

Circuit’s law.” In re Libor-Based Financial Instruments Antitrust

Litigation,     No.    11-MDL-2262       (NRB),    2015    WL   4634541,   at   *18

(S.D.N.Y.     Aug.    4,      2015)    (collecting     cases).    The   rationale

underlying this “national contacts” approach is that “[w]hen the


                                         -16-
       Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 17 of 33



national sovereign is applying national law, the relevant contacts

are the contacts between the defendant and the sovereign’s nation.”

See Chew v. Dietrich, 143 F.3d 24, 29 n.4 (2d Cir. 1998) (quoting

In re Oil Spill by Amoco Cadiz Off Coast of Fr. on Mar. 16, 1978,

954 F.2d 1279, 1294 (7th Cir. 1992) (per curiam)).

       There is, however, a wrinkle to the application of the national

contacts approach in this case. The above-cited cases seem to suggest

that    national    contacts   are   relevant     where   a     federal   statute

authorizes nationwide service of process and the case arises under

federal law. The FAA, however, “is something of an anomaly in the

realm of federal legislation: It bestows no federal jurisdiction but

rather   requires    for   access    to   a   federal   forum    an   independent

jurisdictional basis over the parties’ dispute.” OBEX, 958 F.3d at

133. As a result, even though, as discussed, Section 7 of the FAA

authorizes nationwide service of process, the instant enforcement

action technically arises under diversity jurisdiction, not under

federal question jurisdiction. See Pet. ¶ 8 (invoking diversity

jurisdiction).

       Respondents argue that because this case arises under diversity

jurisdiction, the national contacts approach is inapposite. But they

do not address the anomaly that is the FAA. Petitioner, by contrast,

maintains that “once the court obtains jurisdiction over the dispute

there is no basis to distinguish between the remedies available


                                     -17-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 18 of 33



depending    on   the   basis   for     jurisdiction.”   Petitioner’s   Opening

Supplemental Memorandum of Law in Opposition to Respondents’ Motions

to Dismiss for Lack of Personal Jurisdiction (“Pet. Supp.”), Dkt.

No. 37, at 3; see also id. (“[T]here is no interplay between the

bases for subject matter jurisdiction and the various remedies

available under the FAA.”).

      The Court agrees with petitioner and holds that in a proceeding

to enforce an arbitral subpoena pursuant to Section 7 of the FAA,

the relevant contacts for determining personal jurisdiction are

contacts with anywhere in the United States, even where, as here,

the   case    arises    not     under     federal   question   but   diversity

jurisdiction. The FAA “creates a body of federal substantive law

establishing and regulating the duty to honor an agreement to

arbitrate, [even though] it does not create any independent federal-

question jurisdiction . . . .” Moses H. Cone Memorial Hosp. v.

Mercury Const. Corp., 460 U.S. 1, 25 n.32 (1983). Although this

“anomaly” might serve to leave “enforcement of the Act . . . in

large part to the state courts,” the FAA “nevertheless represents

federal policy to be vindicated by the federal courts where otherwise

appropriate.” Id. When a federal court enforces arbitral subpoenas

under Section 7 of the FAA, then, it is applying national law and

vindicating federal policy -- even if the case made its way to

federal court through diversity jurisdiction. Because the national


                                        -18-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 19 of 33



contacts     approach   is    applicable,       the       Court   easily    finds    that

respondents, who live in the United States, have sufficient minimum

contacts with the country to support personal jurisdiction.

             Reasonableness

      At the second stage of the due process analysis, the party

challenging jurisdiction must make “a compelling case that the

presence of some other considerations would render jurisdiction

unreasonable.”      Bank     Brussels    Lambert          v.   Fiddler    Gonzalez    &

Rodriguez, 305 F.3d 120, 129 (2d Cir. 2002) (Sotomayor, J.). In

determining whether the exercise of personal jurisdiction would

comport with “traditional notions of fair play and substantial

justice,” courts     generally consider five factors: (1) “the burden

that the exercise of jurisdiction will impose on the [entity],”

(2) “the interests of the forum state in adjudicating the case,”

(3)   “the    plaintiff’s      interest        in   obtaining       convenient      and

effective relief,” (4) “the interstate judicial system’s interest

in obtaining the most efficient resolution of the controversy,”

and   (5)    “the   shared    interest     of       the    states    in    furthering

substantive social policies.” Id.

      The Supreme Court has not addressed how the reasonableness

prong should be applied when considering personal jurisdiction

over nonparties. See Ruiz, 939 F.3d at 529. The Second Circuit,

for its part, has recognized two competing equitable interests.


                                        -19-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 20 of 33



“On the one hand, a ‘person who is subjected to liability . . .

far from home may have better cause to complain of an outrage to

fair play’ than a nonparty,” who does not face the prospect of

liability. Gucci, 768 F.3d at 137 n.17 (quoting Price Waterhouse,

154 F.3d at 20). “But on the other hand, a nonparty with few if

any connections to the activities giving rise to the suit may have

a   strong   interest   in   its   freedom   to   take   actions   that   are

‘genuinely independent’ of any intent to frustrate a court’s

injunction.” Id. (quoting Heyman v. Kline, 444 F.2d 65, 65–66 (2d

Cir. 1971)). Recognizing these two competing interests, the Second

Circuit has rejected the idea that “that there is a categorically

lower showing of due process needed to obtain discovery from a

nonparty.” Ruiz, 939 F.3d at 530.

      Where, however, the national contacts approach is involved,

the analysis is somewhat different. Many circuits that have adopted

the national contacts approach effectively assume that a party’s

“minimum contacts” with the United States automatically satisfy

due process. See, e.g., Busch v. Buchman, Buchman & O’Brien, Law

Firm, 11 F.3d 1255, 1258 (5th Cir. 1994) (“Given that the relevant

sovereign is the United States, it does not offend traditional

notions of fair play and substantial justice to exercise personal

jurisdiction    over    a    defendant     residing   within   the   United

States.”); Lisak v. Mercantiel Bancorp, Inc., 834 F.2d 668, 671


                                    -20-
        Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 21 of 33



(7th    Cir.   1987)    (“[T]here     is   no    constitutional       obstacle   to

nationwide service of process in the federal courts in federal-

question cases.”). By contrast, the Eleventh Circuit approaches

the issue “by weighing the burdens imposed on the summonsed parties

against the federal interest,” although it observes that “it is

only in highly unusual cases that inconvenience will rise to a

level of constitutional concern.” Managed Care, 939 F.3d at 1158.

       Here, to determine whether exercise of jurisdiction would be

reasonable, the Court must identify what burden it would impose on

respondents. While the subpoenas themselves require respondents to

testify in-person at an evidentiary hearing in New York, the

arbitrator has since ruled that the arbitration will proceed

remotely.      Given   that   there   will      be   no   in-person   evidentiary

hearing, the subpoena functionally calls for an appearance at a

remote hearing. Even if, as Joseph suggests, interstate travel

during a pandemic is so unreasonable as to defeat an otherwise

proper exercise of personal jurisdiction, the Court holds that it

is     not   unreasonable     to    require      respondents     to    appear    by

videoconference at an evidentiary hearing in New York. Therefore,

the Court holds that respondents have failed to demonstrate that

it would be unreasonable for the Court to exercise personal

jurisdiction over them.




                                       -21-
       Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 22 of 33



       In sum, the Court holds that petitioner has made a prima facie

showing of personal jurisdiction over respondents. Respondents’

motions to dismiss the petition pursuant to Federal Rule of Civil

Procedure 12(b)(2) are therefore denied.

II.    Enforcement of the Subpoena

       That the Court has personal jurisdiction over respondents

does    not   necessarily   mean   that     the    arbitral      subpoenas    are

enforceable. Respondents contend that the petition should also be

dismissed because the arbitral subpoenas violate (1) the 100-mile

geographical limitation of Federal Rule of Civil Procedure 45(c);

and (2) the presence requirement of Section 7 of the FAA. The Court

agrees with respondents on both counts.5

       A. The 100-Mile Geographical Limitation of Federal Rule of
          Civil Procedure 45(c)

       As   discussed,   Section   7   of    the       FAA   provides   for   the

enforcement     of   arbitral   subpoenas.        It    states   that   “if   any

person . . . so summoned to testify shall refuse or neglect to

obey said summons, upon petition the United States district court



5    Respondents also argue that the Court should dismiss the
petition for various other reasons including: (1) because the
underlying arbitration stems from a dispute regarding a marijuana
business that violates federal law, Joseph Mem. at 5; (2) because
the subpoenas do not state on their face the time and place of
compliance, Gabriel Mem. at 11-12; and (3) because petitioner has
not pursued discovery with enough diligence, Joseph Mem. at 6-7.
Since the Court dismisses the petition on alternative grounds, it
does not reach these issues.

                                    -22-
       Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 23 of 33



for the district in which such arbitrators, or a majority of them,

are sitting may compel the attendance of such person . . . in the

same   manner       provided    by   law    for    securing     the     attendance   of

witnesses . . . in the courts of the United States.” Federal Rule

of   Civil    Procedure        45(c),    which    governs      the    enforcement    of

subpoenas in federal court, states that “[a] subpoena may command

a person to attend a trial, hearing, or deposition only,” as

relevant here, “within 100 miles of where the person resides, is

employed, or regularly transacts business in person.” In addition,

Rule    45(d)(3)(A)(ii)         states     that     the      district    court   where

compliance is required “must quash or modify a subpoena that . . .

requires     a   person    to    comply     beyond      the    geographical      limits

specified in Rule 45(c).” Thus, the 100-mile limitation, which was

enforced in the pre-2013 Rule 45 through a limit on service, was

carried      over    to   the   post-2013        Rule   45    through    a   limit   on

enforcement.

       The Second Circuit has not addressed whether the geographical

limits found in Rule 45(c) apply not only to subpoenas in civil

litigation but also to arbitral subpoenas issued under Section 7

of the FAA. Nor has it addressed whether a district court has an

obligation or the power under Rule 45(d)(3)(A)(ii) to quash or

modify an arbitral subpoena that requires a person to comply beyond

the geographical limits specified in Rule 45(c).


                                           -23-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 24 of 33



     In Wash. Nat’l Ins. Co. v. OBEX Grp. LLC, 958 F.3d 126 (2d

Cir. 2020), the panel affirmed a district court’s decision not to

rule on respondents’ objections that the arbitral subpoenas were

“unduly burdensome, overbroad, duplicative of prior arbitration

summonses, and required disclosure of privileged or protected

matter” in violation of Rule 45(d). Id. at 137. It rejected the

respondents’ argument that “Rule 45’s obligations [applied to]

district courts in proceedings to enforce arbitration summonses

under section 7 of the FAA.” Id. at 138. It reasoned that Section

7 merely:

     indicates that summonses are to be enforced in the same
     manner that a subpoena is to be enforced -- i.e., by
     compulsion or contempt. Rule 45 does not cover these
     processes. Instead, it covers subpoenas generally --
     what they contain, how they are served, where they can
     require a person to go, and how a person must respond,
     among other things.

Id. Although the Second Circuit held that district courts need not

rule on Rule 45(d) objections, it declined to determine “whether

district courts have the power to” do so. Id. at 139.

     Notwithstanding    OBEX,   respondents    argue,    and   petitioner

concedes, that Rule 45(c)’s geographic limits apply to arbitral

subpoenas. See Petitioner’s Reply Supplemental Memorandum of Law

in Opposition to Respondents’ Motions to Dismiss for Lack of

Personal Jurisdiction (“Pet. Supp. Reply”), Dkt. No. 41, at 3. To

get around OBEX, petitioner suggests that a district court faced


                                  -24-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 25 of 33



with an arbitral subpoena that requires compliance beyond the

geographic limitations of Rule 45(c) could simply decline to

enforce the subpoena, without technically quashing or modifying it

pursuant to Rule 45(d)(3)(A)(ii). Pet. Supp. at 5. The Court agrees

and adopts petitioner’s reading of Rule 45(c).6 Thus, if the

subpoenas required respondents to testify at in-person evidentiary

hearing in New York, they would clearly be unenforceable under

Rule 45(c).

      Petitioner maintains, however, that Rule 45(c)’s geographic

limitations “are not implicated by the arbitral subpoenas in this

matter” because they call for remote testimony and do not require

respondents “to travel more than 100 miles, or indeed, at all.”

Pet. Supp. at 5-6. Respondents argue that petitioner should not be

able to evade the geographic limitations of Rule 45(c) through the

use   of   video   testimony.   Respondent   Sean   Gabriel’s    Reply   to




6    The Court notes that there is also a colorable argument that
the ruling in OBEX should not apply to objections under Rule
45(d)(3)(A)(ii). The Rule 45(d) objections at issue in OBEX
implicated the merits of the underlying dispute, risked turning a
district court into “full-bore legal and evidentiary appeals”
body, and were therefore best left to the arbitrator. 958 F.3d at
138. The 100-mile limitation, by contrast, is straightforward; the
arbitrator is no better positioned than is the Court to rule on
it. Because, however, petitioner concedes that the Court could
decline to enforce the subpoena under Rule 45(c), the Court
declines to reach the question whether it has the power or
authority to quash the subpoenas under Rule 45(d).


                                   -25-
        Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 26 of 33



Petitioner’s       Response   to   the    Court’s    January    7,    2021     Order

(“Gabriel      Supp.   Reply”),    Dkt.    No.   42,    at   6-7.    In   support,

respondents cite to Ping-Kuo Lin v. Horan Capital Mgmt. LLC, No.

14-cv-5202, 2014 WL 3974585, at *1 (S.D.N.Y. Aug. 13, 2014), where

Judge Stanton held that a respondent located more than 100 miles

away from New York City could not be compelled to testify, even by

videoconference, at an arbitration hearing in New York City. Judge

Stanton reasoned that Federal Rule of Civil Procedure 43(a), which

permits    a   district   court    in     certain    circumstances        to   allow

“testimony in open court by contemporaneous transmission from a

different location,” “does not operate to extend the range or

requirements of a subpoena.” Id.

     The Court agrees with Judge Stanton                    and holds that the

arbitral subpoenas are unenforceable under Rule 45(c) because they

would    require    respondents    to     “attend”     an   evidentiary    hearing

beyond 100 miles of where they are employed or regularly transact

business in person. Petitioner recognizes that the “[a]rbitration

is venued in New York, New York” and represents to the Court that

both the “AAA Administrators and the Arbitrator have affirmed that

the Arbitration is properly sited in New York.” Pet. Mem. at 2 &

n.1. Indeed, the reason petitioner brought this enforcement action

in the Southern District of New York is because the arbitrator

issued the subpoenas while sitting in this District. In the Court’s


                                        -26-
        Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 27 of 33



view, the site of the arbitration does not change simply because

certain       participants   remotely    access    the     proceedings        from

elsewhere.

     To avoid Rule 45(c)’s geographical limitations, the Court

would have to conclude that testimony via teleconference somehow

“moves a trial to the physical location of the testifying person.”

Roundtree v. Chase Bank USA, N.A., No. 13–239 MJP, 2014 WL 2480259

(W.D. Wash. Jun. 3, 2014). Petitioner cites to some out-of-circuit

district court cases that seem to take this approach. See In re

Newbrook Shipping Corp., --- F. Supp. 3d ---, 2020 WL 6451939 (D.

Md. 2020) (“Given the modification of the deposition notice to

provide for a remote deposition over Zoom or other teleconferencing

platform, the deposition notice no longer requires [respondents]

to travel more than 100 miles (or at all) to comply, so the Court

declines to address [the] argument that the subpoena compels

[respondents] to comply outside of the geographical bounds of Rule

45(c).”);       In   re   Xarelto   (Rivaroxaban)        Products     Liability

Litigation, 2017 WL 2311719 (E.D. La. May 26, 2017) (refusing to

quash     a    subpoena   that   required    respondent     to      testify    by

videoconference at trial that would occur more than 100 miles away

on the ground that the respondent would “attend the trial . . . by

remote transmission” at a place within 100 miles from where he




                                     -27-
      Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 28 of 33



resided).7    But     the    Court    concludes    that   this    approach   is

inconsistent with the text of Rule 45(c), which speaks, not of how

far a person would have to travel, but simply the location of the

proceeding at which a person would be required to attend. Moreover,

any   other    reading       would    render   Rule    45(c)’s    geographical

limitations a nullity and bestow upon any arbitrator sitting

anywhere in the country the unbounded power to compel remote

testimony from any person residing anywhere in the country.

      Accordingly, the Court concludes that the arbitral subpoenas,

even as modified to require video testimony, are unenforceable

because they seek to compel respondents to “attend” an evidentiary

hearing that is located outside the geographical limits set forth

in Rule 45(c).

      B. The Presence Requirement of Section 7 of the FAA

      Even    if    Rule    45(c)’s   geographical     limitations     did   not

invalidate     these       arbitral   subpoenas,      Section    7’s   presence



7    The other cases to which petitioner less persuasively cites
concern the application of Rule 45(c)(2)’s geographical limits to
electronic document production, not rule 45(c)(1)’s geographical
limits to remote testimony. See, e.g., Mackey v. IDT Energy, Inc.,
No. 19 Misc. 29 (PAE), 2019 WL 2004280 (S.D.N.Y. May 7, 2019).
Those decisions, however, “are based on language, currently found
in Rule 45(d)(2)(A), which provides that ‘[a] person commanded to
produce documents . . . need not appear in person at the place of
production . . . unless also commanded to appear for a deposition,
hearing, or trial.”). See CresCom Bank v. Terry, 269 F. Supp. 3d
708, 713 (D.S.C. 2017). There is no analogous provision regarding
testimony.

                                       -28-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 29 of 33



requirement   would.     Section   7   of    the    FAA   states    that   “the

arbitrators . . .      may summon in writing any person to attend

before them or any of them as a witness and in a proper case to

bring with him or them any book, record, document, or paper which

may be deemed material as evidence in the case.” The Second Circuit

-- like the Third, Ninth, and Eleventh Circuits -- has held that

this language does not provide arbitrators with the authority to

order nonparties to provide documents unless the nonparty “is

called as a witness at a hearing. Life Receivables Tr. v. Syndicate

102 at Lloyd's of London, 549 F.3d 210, 218 (2d Cir. 2008).8 This

presence   requirement    forces   “the     party   seeking   the    non-party

discovery -- and the arbitrators authorizing it -- to consider

whether production is truly necessary.” Id. To that end, the Second




8    See also Hay Group, Inc. v. E.B.S. Acquisition Corp., 360
F.3d 404, 407 (3d Cir. 2004) (Alito, J.) (“Section 7’s language
unambiguously restricts an arbitrator’s subpoena power to
situations in which the non-party has been called to appear in the
physical presence of the arbitrator and to hand over the documents
at that time.”); CVS Health Corp. v. Vividus, LLC, 878 F.3d 703,
708 (9th Cir. 2017) (“Given the clear statutory language, we reject
the proposition that section 7 grants arbitrators implicit powers
to order document discovery from third parties prior to a
hearing.”); Managed Care, 939 F.3d at 1160 (“[T]he plain language
of the statute is unambiguous in requiring witnesses to appear
before an arbitrator and bring any documents with them, thus
prohibiting pre-hearing discovery from non-parties.”). But see In
re Security Life Ins. Co. of America, 228 F.3d 865, 870 (8th Cir.
2000) (holding that document discovery is available from non-
parties under Section 7 of the FAA even without accompanying
testimony).

                                   -29-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 30 of 33



Circuit has observed that arbitrators are less likely to abuse

their power to utilize preliminary hearings as a discovery device

to subpoena third-party witnesses gratuitously if “the arbitrators

themselves must attend any hearing at which such subpoenas are

returnable.” Stolt-Nielsen SA v. Celanese AG, 430 F.3d 567, 580

(2d Cir. 2005).

     The    parties    dispute   whether   the   presence    requirement   is

satisfied where, as here, an arbitral subpoena compels a non-party

to appear not in-person but by videoconference at an evidentiary

hearing to provide testimony and produce documents. Petitioner

maintains    that     video   testimony    complies   with    the   presence

requirement; respondents insist that it does not.

     In its recent Managed Care opinion, the Eleventh Circuit held

that Section 7’s presence requirement does not authorize district

courts to “enforce an arbitral summons for a witness to appear via

video conference.” 939 F.3d at 1160. “Looking to dictionaries from

the time of Section 7’s enactment” around 1925, the Eleventh

Circuit explained that a “court order compelling the ‘attendance’

of a witness ‘before’ the arbitrator meant compelling the witness

to be in the physical presence of the arbitrator.” Id. The Eleventh

Circuit also reasoned that electronically “providing the necessary

documents to the arbitrator and attorneys prior to the hearing

constitutes pre-hearing discovery that is not authorized by the


                                    -30-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 31 of 33



FAA.” Id. And, although not squarely presented with the issue, the

Third Circuit’s articulation of the presence requirement also

suggests an in-person element. See Hay Group, 360 F.3d at 407

(“Section 7’s language unambiguously restricts an arbitrator’s

subpoena power to situations in which the non-party has been called

to appear in the physical presence of the arbitrator and to hand

over the documents at that time.”) (emphasis added). That the

Second Circuit quoted this language from Hay Group is another

indicator   that   video   testimony   is   not   sufficient.   See    Life

Receivables, 549 F.3d at 215 (quoting Hay Group, 360 F.3d at 407).

     Other district courts, too, have reached similar results. See

Dodson Int’l Parts, Inc. v. Williams Int’l Co., Inc., 2019 WL

5680811 (E.D. Mich. Jun. 26, 2019) (report and recommendation)

(“[Petitioner’s]    assertion   that     testifying   and   transmitting

documents by remote uplink is equivalent to appearing ‘before the

arbitrator’ stretches that phrase past its breaking point. In no

meaningful sense is a third-party in Connecticut ‘before’ an

arbitrator in Michigan.”); Westlake Vinyls, Inc. v. Cooke, 2018 WL

468993, at *4 (W.D. Ky Aug. 21, 2018) report and recommendation

adopted by 2018 WL 5306665 (W.D. Ky Oct. 16, 2018) (explaining

that permitting video testimony would be “contrary to Section 7’s

plain meaning that the arbitrator(s) must be physically present at

the hearing”).


                                  -31-
     Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 32 of 33



     In the face of this judicial consensus, petitioner gestures

toward the extraordinary circumstances presented by the current

pandemic.   He    maintains     that,     in   light     of     the    pandemic,

“videoconferencing is now a necessity, not a convenience.” Pet.

Supp. at 9. Likewise, petitioner insists that a physical presence

requirement,     especially    in   these   times,     “would    unnecessarily

prejudice litigants to a remote-only hearing.” Id. at 8.

     However valid petitioner’s policy concerns may arguably be,

they cannot trump the plain meaning of Section 7 of the FAA.

Moreover, allowing video testimony would undermine the purpose of

the presence requirement. The principle, as discussed, is to force

an arbitrator to think twice before issuing an arbitral subpoena.

Allowing arbitrators to subpoena nonparties for discovery without

requiring the arbitrators to convene and preside over a physical

hearing would largely undermine that calculation.

     Accordingly, the Court concludes that the arbitral subpoenas,

as modified to require video testimony, are unenforceable because

they seek to compel respondents to produce documents without also

requiring   respondents   to    testify     in-person    at     an    evidentiary

hearing.

                                Conclusion

     For the foregoing reasons, the Court, by an Order dated

January 28, 2021, granted the motions of respondents Joseph and


                                     -32-
        Case 1:20-cv-09137-JSR Document 45 Filed 02/27/21 Page 33 of 33



Gabriel to dismiss the petition. In particular, the Court holds

that,     although    the   Court    has    personal    jurisdiction      over

respondents, the petition has failed to state a claim on which

relief can be granted. The Clerk of the Court is therefore directed

to close the case.

     SO ORDERED.

Dated:       New York, NY
             February 27, 2021




                                     -33-
